EXAMINER’S COMMENT
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “height adjustment actuator” in claims 23, 25, and 29.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Michael Hawkins on June 9, 2022.
The application has been amended as follows: 
Regarding claim 19, in line 6, “coupled one” has been changed to “coupled to one”.
Regarding claim 21, in line 3, “and interior face” has been changed to “and an interior face”.  
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Independent claim 19 (and claims 20-35 which are dependent thereon) has not been rejected because no reference, or reasonable combination of references, can be found which disclose or suggest a spine surgery retractor system, comprising: a retractor body including a proximal end, a distal end, at least one articulation joint, and a pair of pivot arms coupled to the articulation joint; a first blade assembly including a first retractor blade slidably received within a first collar positioned along the longitudinal axis at the distal end of the retractor body; a second blade assembly removably coupled one of the pivot arms and including a second retractor blade slidably received within a second collar; and a third blade assembly removably coupled to another of the pivot arms and including a third retractor blade that is slidably received within a third collar and that has a distal purchase protrusion integrally formed with and extending distally from a distal end of the third retractor blade such that the distal end of the third retractor blade is shaped differently from a distal end of the second retractor blade, wherein the second retractor blade has a proximal blade end extending longitudinally toward a distal blade end, an interior face oriented toward the third retractor blade, and at least a longitudinal convex curvature and longitudinal concave curvature in the interior face such that the interior face at the distal blade end of the second retractor blade is laterally offset from the proximal blade end in a direction toward the third retractor blade.
The Albidin reference (US Pat. App. Pub. 2015/0313585) discloses a similar system, but does not disclose the arms pivotally coupled to the articulation joint, a third blade having an integral distal purchase protrusion, the second and third assembly distal portions shaped differently from each other, and the second blade having at least a longitudinal convex curvature and longitudinal concave curvature in the interior face such that the interior face at the distal blade end of the second retractor blade is laterally offset from the proximal blade end in a direction toward the third retractor blade.  The Karpowicz reference (U.S. Pat. App. Pub. 2014/0350347) a three-blade system with pivotably coupled arms for pivoting two of the blades relative to each other, but fails to disclose a third blade having an integral distal purchase protrusion, the second and third assembly distal portions shaped differently from each other, and the second blade having at least a longitudinal convex curvature and longitudinal concave curvature in the interior face such that the interior face at the distal blade end of the second retractor blade is laterally offset from the proximal blade end in a direction toward the third retractor blade.  The Blackwell reference (U.S. Pat. App. Pub. 2009/0036746) discloses that retractor blades may use integral distal purchase protrusions to facilitate anchoring of blades in a patient’s body, but fails to disclose only one blade out of a three-blade assembly having such a protrusions such that the distal ends of the second and third blades are shaped differently from each other, and the second blade having at least a longitudinal convex curvature and longitudinal concave curvature in the interior face such that the interior face at the distal blade end of the second retractor blade is laterally offset from the proximal blade end in a direction toward the third retractor blade
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J PLIONIS whose telephone number is (571)270-3027.  The examiner can normally be reached on Monday - Friday, 10:00 a.m. - 6:00 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert, can be reached on 571-272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NICHOLAS J PLIONIS/Primary Examiner, Art Unit 3773